Mercure, J.
(dissenting). I respectfully dissent. There is no question that a professional license is a marital asset subject to equitable distribution, to be valued in accordance with "the enhanced earning capacity it affords the holder” (O’Brien v O’Brien, 66 NY2d 576, 588; see, Finocchio v Finocchio, 162 AD2d 1044, 1045), and that, in appropriate cases, the concept of "merger” has been utilized to prevent the double recovery which could result from separately valuing a professional license and practice (see, e.g., Finocchio v Finocchio, supra; Marcus v Marcus, 137 AD2d 131, 139). Here, defendant assigns error to Supreme Court’s determination that plaintiffs license to practice law had merged into the value of his professional practice and, as a corollary, its failure to separately value the license. However, it is undisputed that defendant’s expert offered no evidence of the value of plaintiff’s professional license. At trial, the questioning touched on the issue but once, on cross-examination of plaintiff’s expert. While Supreme Court did sustain plaintiff’s objection to the inquiry on the ground that plaintiffs professional license had merged into his law practice, I disagree with the majority’s conclusion that this ruling "foreclosed defendant from proof on the issue”. Notably, defendant made no further offer of proof of the value of plaintiff’s license (cf., Marcus v Marcus, supra, at 138-139) and does not contend on appeal that Supreme Court unduly restricted the scope of her proof, thereby foreclosing our consideration of the issue (see, Lamphear v State of New York, 91 AD2d 791). Moreover, I agree with Supreme Court that there was no reasonable basis for the conclusion of *782defendant’s expert that plaintiffs law practice had a value of between $96,000 and $118,000 (see, Siegel v Siegel, 132 AD2d 247, 251-253, appeal dismissed 71 NY2d 1021, lv denied 74 NY2d 602).
Defendant, having come forward with no evidence of the value of plaintiffs professional license and no credible evidence of the value of his law practice, failed to meet her burden of establishing the value of either (see, Rosenberg v Rosenberg, 155 AD2d 428, 430; Bidwell v Bidwell, 122 AD2d 364, 366-367). As such, I have no disagreement with Supreme Court’s failure to assign any value to those assets, regardless of the correctness of its determination on the issue of merger, and would affirm on that basis.
Ordered that the judgment is modified, on the law, with costs to defendant, by reversing so much thereof as granted plaintiff equitable distribution of his law practice; matter remitted to the Supreme Court for further proceedings not inconsistent with this court’s decision; and, as so modified, affirmed.